Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-21 are pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,405,454. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are substantially disclosed by claims of Patent ‘454.
Instant Application
Patent ‘454
2. A method, comprising: 
distributing, by one or more servers in a distributed computing environment, content multiple times over multiple different online channels using a same reference distribution amount specified by a provider of the content for distribution of the content, wherein a feedback loop is configured to obtain feedback about the distributions and adjust subsequent transmission of the content by adjusting a selection value used to distribute the content over the multiple different online channels; 
1. A method, comprising: 
distributing, by one or more servers in a distributed computing environment, content multiple times over multiple different online channels using a same reference distribution amount specified by a provider of the content for distribution of the content, wherein a feedback loop is configured to obtain feedback about the distributions and adjust subsequent transmission of the content by adjusting a selection value used to distribute the content over the multiple different online channels; 
receiving, through the feedback loop and for multiple different distributions of the content, observed user actions with the content distributed to multiple different client devices; 
receiving, through the feedback loop and for multiple different distributions of the content, observed user actions with the content distributed to multiple different client devices; 
determining, by the one or more servers and based on the observed user actions received through the feedback loop, an observed distribution amount for the multiple different distributions of the content to the multiple different client devices; 
determining, by the one or more servers and based on the observed user actions received through the feedback loop, an observed distribution amount for the multiple different distributions of the content to the multiple different client devices; 
adjusting, by the one or more servers, the selection value for subsequent distribution of the content based on a difference between the observed distribution amount for the multiple different distributions of the content to the multiple different client devices and a maximum distribution amount specified by the provider; and 
adjusting, by the one or more servers, the selection value for subsequent distribution of the content based on the observed distribution amount for the multiple different distributions of the content to the multiple different client devices and the same reference distribution amount specified by the provider; and 
distributing, by the one or more servers, the content using the adjusted selection value.
distributing, by the one or more servers, the content using the adjusted selection value.


Claim 1 of the application does not define the distribution amount.  Claim 1 Patent ‘454 also does not specify the maximum distribution amount.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the provider may specify an amount from a range of distribution amount including a maximum distribution amount for purposes of causing the distributing of the provider’s content.
Claims 3-8 are unpatentable over claims 2-7 of Patent ‘454.  
	Claims 9-15 are unpatentable over claims 8-14 of Patent ‘454.  The differences between the claims are obvious for the reasons given above with respect to claim 1.
Claims 16-21 are unpatentable over claims 15-20 of Patent ‘454.  The differences between the claims are obvious for the reasons given above with respect to claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the meaning of “maximum distribution amount specified by the provider” is not clear.  It is not clear whether the “maximum distribution amount” is a maximum amount that is allowable by the server, i.e. distribution system, or whether “maximum distribution amount” is a maximum amount that is able to be provided by the provider.  Furthermore, it is not clear what the requirements and/or limits are of a “maximum distribution amount.”  Applicant’s specification, on paragraph [0036], uses the language “maximum” in “initial maximum selection value” wherein the maximum selection value is increased to a higher level.  The specification does not use term “maximum” in the context of the greatest allowable value but as an initial value that maybe adjusted.  As a maximum value may be increased, it is not clear what the distinction is between a maximum distribution amount specified by the provider and a distribution amount specified by the provider.
Claims 9 and 16 comprise the language “maximum distribution amount” and are rejected under a similar rationale as claim 2.  

Allowable Subject Matter
Claims 2-21 would be allowable if the double patenting rejection is overcome and the claims rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
	The closest prior art of record Huang, US Patent No. 10,915,929 teaches: distributing, by one or more servers in a distributed computing environment, content multiple times over multiple different online channels using a same reference distribution amount specified by a provider of the content for distribution of the content (col. 4, line 18-28.  deliver content, service content impressions in available content delivery slots.  col. 4, lines 35-41.  bid amount for a particular content.  based in part on the predicted conversion rate, a bid amount may be determined.  col. 5, lines 24-34.  bid modifier… determined for one or more of the candidate content), wherein a feedback loop is configured to obtain feedback about the distributions and adjust subsequent transmission of the content by adjusting a selection value used to distribute content over the multiple different online channels (col. 16, lines 1-15.  user action, determine occurrence of an interaction event.   col. 16, lines 1-4, 30-37.  determination is made as to whether a user interacted. predictive conversion rate algorithm may be updated or modified using the batched data); receiving, through the feedback loop and for multiple different distributions of the content, observed user actions with the content distributed to multiple different client devices (col. 16, lines 1-15.  user action at the user device, determine occurrence of an interaction event); determining, by the one or more servers and based on the observed user actions received through the feedback loop, an observed distribution amount for the multiple different distributions of the content to the multiple different client devices (col. 13, line 29-48.  modifications or updates to the predictive interaction rate algorithm… batched content performance data… number of desired actions, average cost per impression, average cost per action, aggregate cost per action); adjusting, by the one or more servers, the selection value for subsequent distribution of the content based on the observed distribution amount for the multiple different distributions of the content to the multiple different client devices (col. 16, lines 30-37.  predictive conversion rate algorithm may be updated or modified using the batched data.  col. 15, lines 41-44.  bid modifier to adjust the bid value is determined at least in part on the predicted conversion rate); and distributing, by the one or more servers, the content using the adjusted selection value (col. 15, lines 60-67.  delivery of the candidate content may be sent to a user device).
The prior art of record does not teach in whole or make obvious: distributing, by one or more servers in a distributed computing environment, content multiple times over multiple different online channels using a same reference distribution amount specified by a provider of the content for distribution of the content, wherein a feedback loop is configured to obtain feedback about the distributions and adjust subsequent transmission of the content by adjusting a selection value used to distribute the content over the multiple different online channels; receiving, through the feedback loop and for multiple different distributions of the content, observed user actions with the content distributed to multiple different client devices; determining, by the one or more servers and based on the observed user actions received through the feedback loop, an observed distribution amount for the multiple different distributions of the content to the multiple different client devices; adjusting, by the one or more servers, the selection value for subsequent distribution of the content based on a difference between the observed distribution amount for the multiple different distributions of the content to the multiple different client devices and a maximum distribution amount specified by the provider; and distributing, by the one or more servers, the content using the adjusted selection value.

Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445